Name: 95/297/EC: Commission Decision of 19 July 1995 approving the first amendment to the plan presented by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate (Only the German text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  natural environment;  regions of EU Member States
 Date Published: 1995-08-03

 Avis juridique important|31995D029795/297/EC: Commission Decision of 19 July 1995 approving the first amendment to the plan presented by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate (Only the German text is authentic) (Text with EEA relevance) Official Journal L 184 , 03/08/1995 P. 0047 - 0047COMMISSION DECISION of 19 July 1995 approving the first amendment to the plan presented by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate (Only the German text is authentic) (Text with EEA relevance) (95/297/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the eradication of classical swine fever (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6a, paragraph 3 thereof, Whereas, by Decision 93/617/EC (2), the Commission approved the plan for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate submitted by Germany; Whereas the German authorities have on 7 March 1995 informed the Commission of amendments to the initial plan to take account of the evolution of the disease; Whereas the amendments have been examined and found to comply with the provisions of Directive 80/217/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The amendment to the plan submitted by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatinate is hereby approved. Article 2 Germany shall bring into force the laws, regulations and administrative provisions for implementing the amendment of the plan referred to in Article 1. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 19 July 1995. For the Commission Franz FISCHLER Member of the Commission